ORDER
PER CURIAM.
Lechner Realty Group, Inc., (Lechner) appeals from a judgment, entered after a non-jury trial, declaring the zoning ordinance of the City of Des Peres (City) reasonable, not arbitrary, constitutional, and valid as applied to Lechner’s property. The trial court specifically declared the zoning of Lechner’s property as residential and the denial of Lechner’s request for the rezoning of that property as commercial under the City’s Commercial C-l zoning regulation was reasonable and fairly debatable.1
The comprehensive and well-reasoned opinion of the trial court considers all the issues, applicable law, and cases. No error of law appears and an extended opinion would have no precedential or jurisprudential value. Judgment affirmed in accordance with Rule 84.16(b).

. The trial court dismissed Daniels Really Group, Inc. (Daniels) as a plaintiff in this lawsuit due to lack of standing. Daniels did not appeal.